Citation Nr: 1525930	
Decision Date: 06/17/15    Archive Date: 06/26/15

DOCKET NO.  13-19 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for pneumonia.

2.  Entitlement to service connection for pneumonia.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from May 1944 to April 1947, and from August 1950 to September 1951, with subsequent reserve service.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a September 2011 decision by the RO in Muskogee, Oklahoma that in pertinent part, reopened a previously denied claim of service connection for pneumonia, and denied service connection for this condition.  A notice of disagreement was received from the Veteran as to this issue in June 2012, a statement of the case was promulgated in June 2013, and a timely substantive appeal was received in July 2013.

Regardless of the determination reached by the RO, the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  Therefore, regardless of the manner in which the RO characterized the issue, the initial question before the Board is whether new and material evidence has been presented.

In an April 2013 decision, the Board denied entitlement to service connection for a chronic respiratory disorder other than pneumonia, variously diagnosed to include chronic obstructive pulmonary disorder (COPD).  Hence, the only issue currently before the Board is the issue of service connection for pneumonia.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

FINDINGS OF FACT

1.  The RO previously denied service connection for pneumonia in a December 1952 rating decision and properly notified the Veteran, who did not appeal that decision.

2.  Some of the additional evidence received since that December 1952 rating decision relates to an unestablished fact necessary to substantiate the claim, and/or raises a reasonable possibility of substantiating the claim for service connection for a psychiatric disorder.

3.  The weight of the competent and credible evidence does not show that the Veteran has current pneumonia.


CONCLUSIONS OF LAW

1.  New and material evidence having been received, the claim for service connection for pneumonia is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

2.  Chronic pneumonia was not incurred in or aggravated by the Veteran's military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159 (2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant adequate pre-adjudication notice by a letter dated in June 2011.  The appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls upon the party attacking the agency determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claim, which is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014); see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran has submitted written statements in support of his claim. VA has obtained service treatment records (STRs), and VA and private medical records, and a VA respiratory compensation examination was conducted in January 2013.  All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise. 

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

New and Material Evidence

In its September 2011 decision, the RO determined that new and material evidence had been received to reopen the previously denied claim for service connection for a psychiatric disorder.  Regardless of how the RO ruled on this question, the Board must determine whether there is new and material evidence to reopen this claim, before proceeding further, because this initial determination affects the Board's jurisdiction to adjudicate this claim on its underlying merits. Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014); see also Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014). 

In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium).  See also Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary to consider the patently incredible to be credible").  The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

The Veteran submitted his original claim for service connection for pneumonia in August 1952.  The RO denied entitlement to service connection for this disability in an unappealed December 1952 rating decision, on the basis that service treatment records and post-service medical records were negative for pneumonia. The RO properly notified the Veteran of this denial, he did not appeal it, and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the rating decision.  See 38 C.F.R. § 3.156 (2014); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the December 1952 rating decision became final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2014).

In March 2011, the Veteran filed a claim for service connection for COPD.  In its September 2011 rating decision, the RO also construed this claim as an application to reopen his previously denied claim for service connection for pneumonia.  The RO apparently determined that new and material evidence had been received to reopen the previously denied claim for service connection for pneumonia, and then denied service connection for pneumonia.  The instant appeal ensued.

The evidence of record at the time of the prior final December 1952 decision included his STRs, service personnel records, and the Veteran's statements.  Service treatment records from the Veteran's 1944-1947 and 1950-1951 period of service are negative for a diagnosis of pneumonia.  STRs showed treatment for influenza and laryngitis in December 1950.

Additional evidence received since the prior final December 1952 rating decision includes VA and private medical records showing treatment for respiratory disorders including COPD and "resolving pneumonia," and a report of a VA respiratory examination that diagnosed COPD.  Additional evidence also includes the Veteran's contentions that his current lung disorder is due to cold exposure in service.

The Board also notes that it appears that, in March 2011, some of the Veteran's service personnel records and a single service treatment record (dated in May 1944) were associated with the claims file.  In this regard, 38 C.F.R. § 3.156(c) provides that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  Here, however, the newly-associated service records are not relevant to the instant claim as they do not address any in-service pneumonia complaints or findings.  Accordingly, reconsideration of the Veteran's claim under 38 C.F.R. § 3.156(c) is not warranted based upon these service records.

Some of this additional evidence, especially in combination with other evidence of record, is new and material.  Specifically, the claims file now contains competent medical evidence of a diagnosis of pneumonia, the lack of which was one basis for the prior denial of this claim.  Thus, this evidence relates to an unestablished fact necessary to substantiate this claim and raises a reasonable possibility of substantiating this claim, and this claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Service Connection

The Veteran contends that he incurred a chronic lung disorder in service as a result of cold exposure in Korea, where he contends he was treated for pneumonia.  In a February 2011 statement, he said that in 1950, he served in the Chosin Reservoir area in Korea, where he was exposed to extremely cold temperatures.  He said that when they were finally evacuated down to South Korea, he was diagnosed with pneumonia, and spent 3 weeks in an Army hospital before returning to duty.  He said doctors had told him that COPD could be caused by pneumonia, asbestos, smoking, dust, or other things.  He contended that his current lung problem was caused by exposure to extreme cold weather and pneumonia.

As noted above, in an April 2013 decision, the Board denied entitlement to service connection for a chronic respiratory disorder other than pneumonia, variously diagnosed to include chronic obstructive pulmonary disorder (COPD).  Hence, the only issue currently before the Board is the issue of service connection for pneumonia.

Since the pneumonia claim has been reopened, the issue of entitlement to service connection for pneumonia will be reviewed based on all the evidence of record.  Manio, supra.

The Board notes that "pneumonia" is defined as inflammation of the lungs with consolidation.  See Dorland's Illustrated Medical Dictionary, 32nd ed., 2012, at 1472).
Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic disorder manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2014).  Pneumonia is not listed in 38 C.F.R. § 3.309(a).

Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2014); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

VA compensation may only be awarded to an applicant who has disability existing on the date of application, not for past disability.  Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997)); but see McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service treatment records from the Veteran's 1944-1947 and 1950-1951 periods of active service in the U.S. Marine Corps are negative for complaints, diagnosis, or treatment of pneumonia.  

Service personnel records reflect that he served in Korea, and participated in the Wonsan-Hungnam-Chosin Campaign in Northern Korea from October 26, 1950 to December 11, 1950, when he boarded a Navy ship.  The ship departed two days later, and arrived in Pusan, Korea on December 14, 1950.  He traveled by another ship that same day, and arrived at Masan, Korea on December 15, 1950.  Service personnel records reflect that he participated in operations against enemy forces in South and central Korea from mid-December 1950 to April 1951, and from July 1951 to August 1951. 

In accordance with 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d), the Board finds that the Veteran's lay contentions regarding exposure to cold weather are consistent with the circumstances, conditions or hardships of such service and may be accepted as satisfactory, credible evidence that the Veteran suffered a cold injury in combat.

On discharge medical examination in February 1947, the Veteran's thorax (size, shape movement, rib cage, mediastinum) was normal.  A February chest X-ray study was negative.  No defects were found, and he was found physically qualified for discharge, requiring neither treatment nor hospitalization.

With regard to the May 2015 contention by the Veteran's representative that the Veteran's February 1947 separation examination showed that he had pneumonia at that time or had pneumonia prior to the exam, the Board finds that this is simply not shown in the report of the February 1947 separation examination.

However, in a March 1950 report of medical history, completed prior to his second period of active duty, the Veteran reported that he had a history of pneumonia.  He said that his usual occupation was in insulation.  The reviewing examiner indicated that he had no specific abnormalities.  On August 1950 medical examination, the Veteran was examined and found physically qualified for active duty; no defects were noted, and a chest X-ray study was negative.

Service treatment records from the Veteran's second period of active service reflect that on December 19, 1950, the Veteran complained of a three-day history of body aches, sore throat, and cough, and said he was slightly improved.  The diagnosis was influenza, and he was transferred to an Army hospital at Pusan, Korea.  Hospital records reflect that he was admitted the following day, and diagnosed with acute laryngitis, organism undetermined.  He was discharged to duty on December 24, 1950.  Medical records dated in May 1951 pertaining to his treatment for a finger fracture reflect that his medical history was negative, and on examination, his chest was negative, and his lungs were clear to auscultation.

On medical examination performed in September 1951 for the purpose of release to inactive duty, the Veteran's lungs and chest were normal, and an August 1951 chest X-ray study was normal.  He was found physically qualified for release to inactive duty.

In a March 1955 report of medical history, completed for a quadrennial U.S.M.C. Reserve examination, the Veteran denied a history of shortness of breath, chest pain or pressure, chronic cough, and chronic or frequent colds.  On quadrennial medical examination performed in March 1955, during the Veteran's reserve service, the Veteran's lungs and chest were normal.  He was found physically qualified for duty in the U.S.M.C. Reserve.

In his August 1952 claim of service connection, the Veteran said he was treated for pneumonia in Seoul, Korea in December 1950.

On VA audiology compensation examination in July 2005, the Veteran reported that after military service, he held multiple jobs, including at an oil refinery, making gutters, at an aircraft manufacturer, and for 25 years as a beverage salesman.

Post-service medical records are negative for pneumonia until 2010.

An April 2002 VA primary care note reflects that the Veteran reported that he currently did not use tobacco of any type.  He reported previous tobacco use, and said he quit in 1975, but prior to that smoked 1.5 packs per day for 25 years.  In a September 2005 VA primary care note, the Veteran reported that he previously smoked for 30 years, quitting in about 1980, but did not currently smoke.  He denied a history of COPD, asthma, chronic bronchitis, pneumonia, or occupational lung disease.  On physical examination in October 2008, he denied any chest pain and shortness of breath, and on examination, his lungs were clear to auscultation, with no wheeze or crackles.
 
Subsequent VA and private medical records reflect treatment for COPD.  Private medical records reflect that the Veteran was hospitalized in December 2008 for six days for symptoms of shortness of breath, cough, and respiratory congestion. The discharge diagnosis was acute bronchitis causing bronchospasm and hypoxia, resolving.  The physician noted that he could not rule out possible underlying infiltrate. 

A January 2009 private medical record from a private physician, V.T.S., MD, reflects that the Veteran was an ex-smoker, with greater than 30 pack-years.  The disease was severe COPD with recent exacerbation.  In February 2009, Dr. S. noted that a chest X-ray study showed emphysema only, with no other mass or effusion.  The diagnostic assessment was COPD and active bronchitis.  

A February 2009 VA outpatient treatment record reflects that the Veteran had been off tobacco for approximately 30 years; the physician opined that COPD was the most likely diagnosis of his breathing trouble.  A February 2009 note reflects that he was recently treated for pneumonia.

A July 2009 note from Dr. S. reflects a diagnostic assessment of severe COPD and asbestos-related pleural plaquing.  A January 2010 treatment note from Dr. S. reflects that the Veteran was seen for follow-up of his COPD and resolving pneumonia.  A chest x-ray demonstrated decreased infiltrates in the left lung as compared with the July 2009 film.  No new or acute appearing infiltrate, mass, or effusion was noted.  In January 2011, he was diagnosed with stable COPD, and asbestos-related plaques.  Pneumonia was not diagnosed.

A February 2011 VA outpatient treatment record reflects that the Veteran had COPD but no pneumonia.  Subsequent VA medical records are negative for pneumonia.

On VA compensation examination in January 2013, the Veteran denied having any respiratory conditions prior to his World War II service or between his World War II and Korea service.  He reported that he did manual labor, worked 2 years as an insulator for an oil company with "unibestos" with no respiratory protection.  He reports he smoked about 1 pack a day from 1944 to about 1954, stopped for 5 years, then smoked the same for about 10 more years. He denied any in-service exposure to asbestos.  He reported that he was in the Chosin Reservoir with hand frostbite that resolved.  He also reported being hospitalized at an Army hospital in December 1950 for pneumonia, influenza, and laryngitis. He indicated that he had not experienced any respiratory complaints until eight to ten years ago and stated that four years ago, he was hospitalized and started on medication.  He stated that he had received diagnoses of both COPD and asthma from different physicians.  

A January 2013 chest X-ray study showed patchy bilateral perihilar increased markings, which could be related to bronchitis or perhaps some areas of scarring/fibrotic change.  

The VA examiner summarized pertinent records, and diagnosed COPD.  Pneumonia was not diagnosed.  The examiner opined that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner concluded, after a review of medical records, taking a history, and performing a physical examination, that the Veteran's current respiratory condition is less likely as not permanently aggravated or a result of any event and/or condition that occurred and/or expressed in-service and/or within one year of discharge including the in-service illnesses and exposure to cold weather or other aspects of service and is at least as likely as not permanently aggravated or a result of unknown post-service conditions including tobacco smoking and was not caused by and/or worsened by an already service connected disability.  The natural progression was not altered or worsened by any event and/or condition that occurred and/or expressed during active service.  He indicated that the Veteran's reports and the service treatment records showed no residual respiratory conditions related to the December 1950 illness.  The earliest reported respiratory complaints is about 2008 with the initial chronic treatment required in 2010.  

After a review of the record, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for pneumonia. While the Veteran was diagnosed with "resolving pneumonia" in January 2010, the weight of the evidence does not show that he currently has pneumonia, and the most probative evidence indicates that he does not have current chronic pneumonia that is related to service.

Although the Veteran's representative contends that pneumonia was present in service as shown on a February 1947 separation examination, the Board finds that this is incorrect, and is not demonstrated by the service treatment records or other medical evidence of record.  The only mention of pneumonia in the service treatment records was in a report of medical history completed by the Veteran during the time between his two periods of active service, and prior to his period of active service in Korea.

During the pendency of this appeal, the Veteran has never asserted that he had continuous pneumonia symptoms ever since service.  The Veteran has contended, both in 1952 and during the current appeal, that he had pneumonia in December 1950 in service, for which he was hospitalized.  Recently, he has asserted that the hospitalization lasted for three weeks.  However, the service treatment records do not confirm this diagnosis, or length of treatment.  Rather, the service treatment records show that during this time, he was diagnosed with influenza and laryngitis, and was hospitalized for about five days.  The Board finds that his assertion that he was diagnosed with pneumonia in service is not competent or credible, as it is contradicted by the contemporaneous service treatment records.

The Board recognizes that there is no bright line rule that laypersons are not competent to offer etiology opinions.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (rejecting the view that competent medical evidence is necessarily required when the determinative issue is medical diagnosis or etiology).  Evidence, however, must be competent evidence in order to be weighed by the Board.  Whether a layperson is competent to provide an opinion as to the etiology of a condition depends on the facts of the particular case.

In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew support from Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) for support for its holding.  Id.  In a footnote in Jandreau, the Federal Circuit addressed whether a layperson could provide evidence regarding a diagnosis of a condition and explained that "[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, a diagnosis of pneumonia falls outside the realm of common knowledge of a lay person.  While the Veteran can competently report the onset and symptoms of shortness of breath, an actual diagnosis of pneumonia requires objective testing to diagnose, and can have many causes.  To the extent that the Veteran believes that he currently has pneumonia that is connected to service, as a lay person, he has not shown that he has specialized training sufficient to render such an opinion.  Id.  Accordingly, the opinion by the Veteran as to the diagnosis or etiology of his claimed pneumonia is not competent medical evidence and is entitled to low probative weight.

There is no evidence that pneumonia was manifested in the years immediately following his separation from active service.  On the contrary, post-service medical records dated in the 1950s are negative for pneumonia or any lung disorder.  Indeed, pneumonia was first treated and diagnosed more than 50 years after his discharge.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).  Moreover, there is no medical evidence suggesting a direct relationship between events in service and any current lung disorder, to include pneumonia.  The medical evidence dated since the January 2010 diagnosis of pneumonia is negative for that condition, including the January 2013 VA respiratory examination, as well as his VA and private medical records.

In sum, there is no probative evidence of current pneumonia during the pendency of this appeal, which was filed in March 2011.  The Board notes that a service connection claim must be accompanied by evidence which establishes that the claimant currently has a disability or at least had it during the pendency of the appeal.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (service connection presupposes a current diagnosis of the condition claimed, to at least confirm the Veteran has it, irrespective of whether it is attributable to his military service; without this minimum level of proof, there can be no valid claim because, without this required proof of current disability, there necessarily is no current disability to relate or attribute to his military service). 

There is no competent evidence suggesting that the Veteran currently has pneumonia that is etiologically related to service.  Thus, the preponderance of the evidence is against the claim, and service connection for pneumonia is denied. 

In reaching the conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

New and material evidence has been received, and the petition to reopen the claim for service connection for pneumonia is reopened.

 Service connection for pneumonia is denied.




______________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


